—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of disposition of the Family Court, Kings County (Elkins, J.), dated January 4, 1999, which, upon her default in appearing at the fact-finding hearing, and after a dispositional hearing, terminated her parental rights and transferred guardianship and custody of the subject child to the petitioners, Salvation Army and the Commissioner of Social Services of the City of New York, for the purposes of adoption. The appeal from the order of disposition brings up for review so much of an order of the same court (Bogacz, J.), dated September 14, 1998, as denied her motion to vacate her default in appearing at the fact-finding hearing.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court properly denied the mother’s motion to vacate her default in appearing at the fact-finding hearing, since she demonstrated neither a reasonable excuse for her default nor a meritorious defense to the proceeding (see, CPLR 5015; Matter of Angel Joseph S., 282 AD2d 752; Matter of Aaron R., 282 AD2d 464).
The evidence presented at the dispositional hearing supports the Family Court’s determination that the child’s best interests would be served by terminating the mother’s parental rights and freeing him for adoption (see, Social Services Law § 384-b [7]; Family Ct Act § 631; Matter of Star Leslie W., 63 NY2d 136; Matter of Sheila G., 61 NY2d 368). Goldstein, J. P., McGinity, H. Miller and Townes, JJ., concur.